Citation Nr: 1029820	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to 
include as due to in-service exposure to herbicides. 

2.  Entitlement to service connection for residuals of a 
fractured vertebra secondary to multiple myeloma. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from August 1971 to September 
1991. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In September 2009, the Veteran presented testimony at a personal 
hearing conducted at the San Diego RO before a Decision Review 
Officer (DRO).  A transcript of this hearing has been associated 
with the Veteran's claims folder.

Additional Evidence

Following the October 2009 supplemental statement of the case 
(SSOC), the Veteran submitted her September 2009 hearing 
transcript and copies of various procedural documents directly to 
the Board.  These documents were unaccompanied by a waiver and 
have not been considered by the agency of original jurisdiction.  
See 38 C.F.R. § 1304 (2009).  Nevertheless, there can be no 
prejudice to the Veteran in the Board's reviewing these documents 
in the first instance as they are copies of records which have 
previously been considered by the RO.  Under these circumstances, 
the Board finds that waiver of RO consideration of the additional 
evidence is not required, and the Veteran is not prejudiced by 
the Boards adjudication at this time.  See 38 C.F.R. §§ 3.901, 
20.1304 (2009); Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against finding that the Veteran was exposed to herbicides while 
on active duty, that multiple myeloma was present in-service, or 
that a current multiple myeloma is related to service.

2.  The preponderance of the competent and credible evidence is 
against finding that a fractured vertebra and its residuals were 
caused by a service connected disability.
 

CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by 
military service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 51137, 100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).

2.  Residuals of a fractured vertebra was not caused or 
aggravated by a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran 
in July 2007 and June 2008.  These letters informed the Veteran 
of what evidence was required to substantiate her service 
connection claims and of her and VA's respective duties for 
obtaining evidence.  Furthermore, both the July 2007 and June 
2008 letters informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the Court 
required in Dingess.  

The Board notes that the July 2007 and June 2008 notice letters 
did not inform the Veteran of what evidence is required to 
substantiate her secondary service connection claim.  However, 
this VCAA defect has not resulted in any prejudice to the Veteran 
because she has demonstrated actual knowledge of what the 
evidence must show to establish service connection on a secondary 
basis.  In particular, in a January 2008 statement, the Veteran 
indicated that the compression fractures in her spine was the 
result of her multiple myeloma.  Moreover, the Board notes that 
the Veteran was provided with the law and regulations pertaining 
to secondary service connection claims in the March 2009 
statement of the case and provided with ample opportunity to 
respond. 

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter 
in the October 2009 supplemental statement of the case, there has 
been no prejudice to the Veteran in this regard.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006); Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  

The Board also finds that even if the above letters did not 
provide adequate 38 U.S.C.A. § 5103(a) notice that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letters as well as the rating decision, 
statement of the case, and supplemental statements of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In short, the 
record indicates that the Veteran received appropriate notice 
pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate her 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the Veteran's service personnel records, VA 
outpatient treatment records, records from the Social Security 
Administration, and private treatment records. 

The Board acknowledges that the RO has made a formal finding of 
unavailability for the Veteran's service treatment records.  The 
Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the United States Court of Appeals for the Federal 
Circuit elaborated on the VA's responsibility to obtain a 
veteran's service records.  However, in this case, the Veteran 
has specifically indicated that her service treatment records 
would not be relevant to her claims as she did not develop, and 
was not treated for multiple myeloma or a fractured vertebra 
during service.  See a May 2008 statement; see also the September 
2009 hearing transcript, page 3.  Instead, the Veteran has argued 
that her disabilities are a result of her exposure to herbicides 
during service, an event that would not be documented in service 
treatment records.  Under such circumstances, the Board finds 
that the absence of the Veteran's service treatment records will 
not prejudice her claims.  Indeed, a remand under such 
circumstances would be a useless expenditure of scare VA 
adjudicative resources, and would perpetuate "the hamster-wheel 
reputation of veterans law."  See Coburn v. Nicholson, 19 Vet. 
App. 427, 434 (2006) (Lance, J., dissenting).

The Board has carefully reviewed the Veteran's statements and 
concludes that she has not identified further evidence not 
already of record. The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Given the facts of 
this case, the Board finds that an examination or medical opinion 
is not necessary.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.

As will be discussed below, there is already medical evidence 
that the Veteran has a current diagnosis of multiple myeloma.  
The record is missing critical evidence that an event, injury, or 
disease occurred in service, McLendon element (2), and the 
Veteran's direct service connection claim is being denied on that 
basis.  The outcome of this issue thus hinges on matters other 
than those which are amenable to VA examination and medical 
opinion.  Specifically, resolutions of the claim of entitlement 
to service connection hinges directly or indirectly upon whether 
the Veteran suffered an in-service injury or disease.  That 
question cannot be answered via medical examination or opinion, 
but rather on evidence already in the file, in particular the 
Veteran's alleged exposure to herbicides.  

As explained in greater detail below, the outcome of the 
Veteran's claim of service connection hinges on what occurred, or 
more precisely what did not occur, during service.  In the 
absence of evidence of in-service disease or injury, referral of 
this case for an opinion as to etiology would in essence place 
the examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical opinion 
which provided a nexus between the Veteran's claimed disability 
and her military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred in 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

With respect to the Veteran's secondary service connection claim, 
as discussed in detail below, this issue is being denied based on 
the lack of a service-connected disability rather than the 
absence of a current disability or a medical nexus.  A medical 
examination or opinion is not necessary under this situation.  

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Under the circumstances presented in this 
case, a remand ordering a medical examination would serve no 
useful purpose. Accordingly, the Board has determined that a 
medical opinion is not necessary in the instant case.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of her claims. She exercised the option of a 
personal hearing with a DRO and was afforded one in September 
2009 as detailed in the Introduction.
 
Accordingly, the Board will proceed to a decision.  



1.  Entitlement to service connection for multiple 
myeloma, to include as due to in-service exposure to 
herbicides.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.

Multiple myeloma is one of the diseases deemed associated with 
herbicide exposure and shall be service connected if a veteran 
was exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 
C.F.R. § 3.307(d) are also satisfied. See 38 C.F.R. § 3.309(e) 
(2009).

A disease associated with exposure to herbicide agents listed in 
§ 3.309 will be considered to have been incurred in service under 
the circumstances outlined in this section even though there is 
no evidence of such disease during service, provided that the 
disease listed shall have become manifest to a degree of 10 
percent or more at any time after service, except that chloracne 
or other acneform consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a year, 
and respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2009).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) held that when a veteran is 
found not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by VA as 
being etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e) but must also 
determine whether his current disability is the result of active 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) medical nexus. 
See Hickson, supra.

With respect to the first Hickson element, a current disability, 
the evidence of record indicates that the Veteran has been 
diagnosed with multiple myeloma.  See, e.g., a September 2009 
statement from Dr. E.B. 

With respect to the second Hickson element, the Board will 
separately address in-service disease and injury. 

Concerning an in-service disease, there is no indication that 
multiple myeloma existed in service and the Veteran does not so 
allege.  Indeed, the Veteran has stated, and the record reflects, 
that she was first diagnosed in multiple myeloma in 2006, more 
than a decade after leaving service.  See a July 2008 statement; 
see also a June 2006 X-ray report. 

Concerning an in-service injury, the injury here contended is 
exposure to herbicides during service.  As indicated above, such 
exposure is presumed in veterans who set foot in Vietnam.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2009).  However, the Veteran has not 
alleged, and the record does not indicate, that she ever set foot 
in Vietnam.  Instead, the Veteran has argued that she was exposed 
to herbicides while stationed in Thailand and while traveling to 
Cambodia and Laos.  See the September 2009 hearing, page 3.  

The Veterans' Benefits Administration (VBA) Fast Letter 09-20 
provides detailed information concerning herbicide use in 
Thailand during the Vietnam era based on information supplied by 
the Department of Defense.  This memorandum reports that tactical 
herbicides, such as Agent Orange, were used at the Pranburi 
Military Reservation in Thailand from April to September 1964, 
but not near any U.S. military installation.  Other than the 1964 
tests on the Pranburi Military Reservation, tactical herbicides 
were not used or stored in Thailand.  See VBA Fast Letter 09-20 
(May 6, 2009).  

The Board notes that the Fast Letter also reflects that 
commercial (non tactical) herbicides may have been used on allied 
bases in Thailand.  Therefore, VBA has indicated that if a 
veteran's military occupational specialty (MOS) or unit is one 
that regularly had contact with the base perimeter, such as 
security police and dog handlers, there was a greater likelihood 
of exposure to commercial pesticides, including herbicides.  

The record reflects that the Veteran's MOS was that of an Air 
Traffic Control Officer, a specialty that would not have had 
regular contact with a base perimeter.  In any event, the Veteran 
has not alleged that she was exposed to herbicides while at a 
military base, but while surveying for alternative locations for 
air strips.  See the September 2009 hearing transcript, page 3.

The Veteran has stated that while stationed in Thailand she 
travelled to locations that were stripped of vegetation.  See, 
e.g., the April 2009 substantive appeal.  While the Board has no 
reason to doubt her statements, the Veteran has not explained how 
she knew that the vegetation was removed through the use of 
herbicides.  She has not claimed to have witnessed the 
application of herbicides and her assessment that the local 
vegetation was removed through the application of herbicides 
appears to be based on speculation.  Moreover, as alluded to 
above, the Veteran's service personnel records indicate that her 
overseas tour in Thailand began on December 4, 1973, nearly a 
decade after tactical herbicides were last used in that country.   

As indicated above, the Veteran has indicated that she traveled 
to Laos and Cambodia during her military service.  
Notwithstanding the absence of any documentation of such travel 
in her service personnel records, the Veteran has not indicated 
when she traveled to these countries or where she visited.  
Accordingly, a remand to determine whether the Veteran was 
exposed to herbicides in these countries is not possible as there 
is insufficient information to verify the Veteran's claim. 

While the Board notes that the Veteran has been awarded the 
Vietnam Service Medal, this medal was awarded was to service 
members who served "in Vietnam and the contiguous waters or 
airspace thereover" or "in Thailand, Laos, or Cambodia or the 
airspace, thereover, and in direct support of operations in 
Vietnam."  Thus, the award of the medal does not of itself 
establish service on land in Vietnam or exposure to herbicides.  
See Manual of Military Decorations and Awards, A-6 (Department of 
Defense Manual 1348.33-M, September 1996).

In the absence of in-service disease or injury the second Hickson 
element has not been met, and the Veteran's claim fails on this 
basis alone.

For the sake of completeness, the Board will discuss the 
remaining Hickson element, medical nexus.  See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to the third Hickson element, multiple myeloma is 
presumed to be service connected when a veteran has had Agent 
Orange exposure if she served in the Republic of Vietnam during 
the Vietnam era. See 38 C.F.R. § 3.309(e) (2009).  However, as 
discussed above, in this case there is no service in the Republic 
of Vietnam during the Vietnam era; thus, there is no presumed 
medical nexus.

With respect to Combee considerations, in support of her claim, 
the Veteran has submitted a September 2009 statement from Dr. 
E.B.  In his statement, Dr. E.B. indicated that "[t]here is a 
possibility that [the Veteran's] diagnosis of Multiple Myeloma 
could be a result of her exposure to Agent Orange herbicide 
during her assignment in Southeast Asia with the US [Air 
force]."  

As previously discussed, the record does not indicate that the 
Veteran was exposed to herbicides during service.  Dr. E.B.'s 
September 2009 statement, based on uncorroborated statements of 
the Veteran, is lacking in probative value. See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant). The Board is 
cognizant that it may not disregard a medical nexus opinion 
solely on the rationale that the medical opinion was based on an 
"uncorroborated" history given by the Veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Here, however, because the 
Veteran's statements of exposure to herbicides have been found to 
be not competent or credible, the Board will not rely on the 
medical opinion evidence to establish that multiple myeloma is a 
result of in-service exposure to herbicides. See Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on 
a Veteran's statement renders a medical report incredible only if 
the Board rejects the statements of the veteran).  

To the extent that the Veteran contends that a medical 
relationship exists between her multiple myeloma and service, any 
such statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted by 
the Board because the claimant does not have adequate medical 
education or experience to provide a competent and credible 
opinion on a complex matter such as the etiology of her multiple 
myeloma.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles 
v. Principi, 16 Vet. App. 370 (2002).  The third Hickson element 
has therefore not been met, and the Veteran's claim fails on this 
basis as well. 

In conclusion, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim on a direct and presumptive basis.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to secondary service connection for 
residuals of a fractured vertebra. 

Pertinent law and regulations

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2009); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 3.310.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

Analysis

As an initial matter, the Board observes that the Veteran has not 
contended that her residuals of a fractured vertebra are directly 
due to her military service.  To wit, in a statement received in 
January 2008, the Veteran indicated that her multiple myeloma has 
resulted in compression fractures to her back.  The Board notes 
that there is nothing in the claims folder which even remotely 
suggests that the Veteran's fractured vertebra residuals are 
directly due to her military service.  The RO has adjudicated 
this claim on a secondary basis.  The Board's discussion will 
therefore be devoted exclusively to the matter of secondary 
service connection.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) ("where ... the claimant expressly indicates an intent 
that adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor BVA has authority to 
adjudicate those specific claims, absent a subsequent request or 
authorization from the claimant or his or her representative"); 
Also see Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

With respect to the first Wallin element, the medical evidence 
establishes that the Veteran was diagnosed with "a wedge shaped 
compression fracture of the L1 vertebral body" in July 2006.   
Wallin element (1) has therefore been satisfied. 

With respect to Wallin element (2), evidence of a service-
connected disability, as noted above, the Veteran has not been 
service-connected for multiple myeloma (or for any other 
condition).  Consequently, Wallin element (2) has not been met 
and the Veteran's claim fails on this basis alone. 

With respect to Wallin element (3), in the absence of a service-
connected disability it naturally follows that a competent 
medical nexus is lacking also.  Such is the case here. 
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to secondary service connection 
for a residuals of a fractured vertebra. The benefit sought on 
appeal is accordingly denied.

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for multiple myeloma, to include as due to in-
service exposure to herbicides, is denied. 

Service connection for residuals of a fractured vertebra 
secondary to multiple myeloma, is denied 



____________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


